 1   Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
 2
     Miles N. Clark, Esq.
 3   Nevada Bar No. 13848
     KNEPPER & CLARK LLC
 4   5510 So. Fort Apache Rd, Suite 30
     Las Vegas, NV 89148
 5
     Phone: (702) 856-7430
 6   Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
 7   Email: miles.clark@knepperclark.com
 8
     David H. Krieger, Esq.
 9   Nevada Bar No. 9086
     HAINES & KRIEGER, LLC
10   8985 S. Eastern Ave., Suite 350
     Las Vegas, NV 89123
11
     Phone: (702) 880-5554
12   Fax: (702) 385-5518
     Email: dkrieger@hainesandkrieger.com
13
     Attorneys for Plaintiff
14

15                                UNITED STATES DISTRICT COURT

16                                    DISTRICT OF NEVADA
17   RODNEY MOTT,                               Case No.: 2:17-cv-01754-RFB-EJY
18

19                                              STIPULATION AND ORDER TO
                    Plaintiff,
20                                              EXTEND TIME FOR PLAINTIFF TO
     vs.                                        FILE REPLIES IN SUPPORT OF HIS
21                                              MOTION FOR LEAVE TO FILE
     TRINITY FINANCIAL SERVICES, LLC;           SUPPLEMENTAL MOTION FOR
22                                              SUMMARY JUDGEMNT; MOTION FOR
     and TRINITY RECOVERY SERVICES, LLC,
23                                              SANCTIONS AND RE-URGED (SECOND)
                    Defendants.                 MOTION TO STRIKE
24
                                                [FIRST REQUEST]
25

26

27
     STIPULATION AND ORDER TO EXTEND TIME FOR PLAINTIFF TO FILE REPLIES IN SUPPORT OF HIS
28   MOTION FOR LEAVE TO FILE SUPPLEMENTAL MOTION FOR SUMMARY JUDGEMNT; MOTION FOR
     SANCTIONS AND RE-URGED (SECOND) MOTION TO STRIKE [FIRST REQUEST] - 1
 1          Plaintiff Rodney Mott (“Plaintiff”), by and through his counsel of record, and Defendants
 2
     Trinity Financial Services, LLC; and Trinity Recovery Services, LLC (collectively, “Defendants”)
 3
     have agreed and stipulated to the following:
 4
            1.       On August 14, 2019, Plaintiff filed a Motion For Leave To Submit Supplemental
 5

 6                   Motion For Summary Judgment Pursuant To ECF No. 45 [ECF Dkt. 60].

 7          2.       On August 14, 2019, Plaintiff filed a Motion Request For Sanctions [ECF Dkt. 61].
 8
            3.       On August 14, 2109, Plaintiff filed a Re-Urged Motion To Strike [ECF Dkt. 62].
 9
            4.       On August 30, 2019, Defendants filed their Responses to all of Plaintiff’s Motions
10
     [ECF Dkt.65].
11

12          5.       Plaintiff’s Reply deadline is due September 6, 2019.

13          6.       Plaintiff and Defendants have agreed to extend Plaintiff’s response three days in
14
     order for Plaintiff to further evaluate the arguments made in Defendants’ response. As a result,
15
     both Plaintiff and Defendants hereby request this Court to further extend the date for Plaintiff to
16
     file his Replies in Support of his Motion For Leave To Submit Supplemental Motion For Summary
17

18   Judgment Pursuant to ECF No. 45; Motion for Sanctions; and Re-Urged (Second) Motion to Strike

19   until September 9, 2019.
20
     //
21
     //
22
     //
23

24   //

25   //
26
     //
27
     STIPULATION AND ORDER TO EXTEND TIME FOR PLAINTIFF TO FILE REPLIES IN SUPPORT OF HIS
28   MOTION FOR LEAVE TO FILE SUPPLEMENTAL MOTION FOR SUMMARY JUDGEMNT; MOTION FOR
     SANCTIONS AND RE-URGED (SECOND) MOTION TO STRIKE [FIRST REQUEST] - 2
 1          7.     This stipulation is made in good faith, is not interposed for delay, and is not filed
 2
     for an improper purpose.
 3
            IT IS SO STIPULATED.
 4          Dated September 5, 2019.
 5    /s/ Miles N. Clark                              /s/ Michael R. Brooks
      Matthew I. Knepper, Esq.                        Michael R. Brooks, Esq.
 6
      Nevada Bar No. 12796                            Nevada Bar No. 7287
 7    Miles N. Clark, Esq.                            Matthew D. Whittaker, Esq.
      Nevada Bar No. 13848                            Nevada Bar No. 13281
 8    KNEPPER & CLARK LLC                             KOLESAR AND LEATHAM
      Email: matthew.knepper@knepperclark.com         400 S. Rampart Boulevard, Suite 400
 9
      Email: miles.clark@knepperclark.com             Las Vegas, NV 89145
10                                                    Email: mbrooks@klnevada.com
      David H. Krieger, Esq.                          Email: mwhittaker@klnevada.com
11    Nevada Bar No. 9086
      HAINES & KRIEGER, LLC                           Counsel for Defendants Trinity Financial
12
      Email: dkrieger@hainesandkrieger.com            Services, LLC and Trinity Recovery Services,
13    Counsel for Plaintiff                           LLC

14
                                                          Mott v. Trinity Financial Services, LLC et al
15
                                                                              2:17-cv-01754-RFB-EJY
16
      ORDER GRANTING STIPULATION TO EXTEND TIME FOR PLAINTIFF TO FILE
17    REPLIES IN SUPPORT OF HIS MOTION FOR LEAVE TO FILE SUPPLEMENTAL
       MOTION FOR SUMMARY JUDGEMNT; MOTION FOR SANCTIONS AND RE-
18
                      URGED (SECOND) MOTION TO STRIKE
19

20          IT IS SO ORDERED.
21
                                  ________________________________________
22                                UNITED STATES MAGISTRATE JUDGE

23
                                                               September 6, 2019
                                                       Dated: _______________
24

25

26

27
     STIPULATION AND ORDER TO EXTEND TIME FOR PLAINTIFF TO FILE REPLIES IN SUPPORT OF HIS
28   MOTION FOR LEAVE TO FILE SUPPLEMENTAL MOTION FOR SUMMARY JUDGEMNT; MOTION FOR
     SANCTIONS AND RE-URGED (SECOND) MOTION TO STRIKE [FIRST REQUEST] - 3
